DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending in the application and have been examined.

Claim Objections
Claims 11, 14, and 19 are objected under 37 CFR 1.75  as being a substantial duplicate of claims 10, 13, and 18 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 recites the limitation "the surface of the coating material".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 6 recites the limitation "an injection start timing and an injection end timing".  This limitation has already been established in a preceding claim, therefore it is unclear if a new limitation is being introduced or if the claim is referencing a previous limitation.
Claim 5 recites the limitation "a crown".  This limitation has already been established in a preceding claim, therefore it is unclear if a new limitation is being introduced or if the claim is referencing a previous limitation.
Claim 5 recites the limitation "an injection timing".  This limitation has already been established in a preceding claim, therefore it is unclear if a new limitation is being introduced or if the claim is referencing a previous limitation.
Claims 2-3, 7, 9-15, and 17-19 are rejected because they depend on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoshima (JP 2014001718 A) hereinafter Kadoshima.
Claim 1:
Kadoshima discloses a method of manufacturing an internal combustion engine including a cylinder forming member forming a cylinder therein (cylinder formed in block, 3), a piston reciprocatably accommodated in the cylinder (1), an injector configured to supply fuel into a combustion chamber defined by the cylinder and the piston (15), and a heat insulating layer covering at least a part of a combustion-chamber wall surface defining the combustion chamber and having a lower heat conductivity than the combustion-chamber wall surface (Fig. 4, Item 21; Para. 0044), the method comprising the steps of: applying a coating material that is a material of the heat insulating layer to the combustion- chamber wall surface (Fig. 4, Item 21; Para. 0044, 0072-0073); assembling the piston to the cylinder forming member while the coating material is uncured; and heating the coating material to be cured by combusting the fuel injected from the injector and reciprocating the piston, wherein the heating the coating material includes injecting the fuel from the injector at least in an early stage of the heating so that the injected fuel adhering to the surface of the coating material is suppressed. (Para. 0022-0023, 0064)
Claim 12:
Kadoshima, as shown in the rejection above, discloses all the limitations of claim 1.
Kadoshima also discloses an internal combustion engine (E).

Allowable Subject Matter
Claims 2-11 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kadoshima is the closes prior art of record. However, Kadoshima fails to anticipate or render obvious:
“wherein the injecting the fuel from the injector at least in the early stage includes setting an injection timing of the fuel from the injector as a period including an intake bottom dead center,” in claim 2.
“wherein the heating the coating material further includes advancing an injection start timing and an injection end timing of the fuel from the injector after the injecting the fuel from the injector at least in the early stage is performed, and wherein the injecting the fuel from the injector at least in the early stage includes reducing an injection amount of the fuel from the injector below that when advancing the injection start timing and the injection end timing,” in claims 10 and 11.
Claims 3-8, 9, and 13-19 are indicated as allowable because they depend on an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747